DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I (figs. 3-4, 11A-12) directed to claims 1-7 in the reply filed on 2/23/2022 is acknowledged.

Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Patent 5360943) in view of Sung et al. (US PG. Pub. 2014/0321075).


 	Mori fails to teach wherein the circuit film including: first lower holes disposed between the upper pads in a plan view; and first upper holes connected to the first lower holes and having radiuses larger than radiuses of the first lower holes, wherein the first upper holes form first openings on an upper surface of the circuit film.
 	Sung teaches a device (fig. 5A rotated 180 degrees as shown below) having an anisotropic conductive film (208 [paragraph 0041] Sung states, “Conductive compound 208 can represent a variety of different compounds, including anisotropic conductive 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device having lower pads in a non-display area being jointed to upper pads of a circuit film through an anisotropic conductive film as taught by Mori with the circuit film having a first upper and lower holes and the upper holes having a greater radiuses than the lower holes as taught by Sung because Sung states regarding this structure, “A conductive compound can be injected into the apertures through the interconnect component, forming a mechanical and electrical connection between the bonding pads…apertures 502 are formed in a truncated cone shape, providing a large surface area for bonding conductive compound 208 to bonding pads 108” [Abstract & paragraph 0047].

    PNG
    media_image1.png
    548
    881
    media_image1.png
    Greyscale
Regarding claim 2 – Mori in view of Sung teach the display device of claim 1, wherein the anisotropic conductive film (Sung; figure 5A rotated 180 degrees, 208 [paragraph 0041] Sung states, “Conductive compound 208 can represent a variety of different compounds, including anisotropic conductive paste (ACP)”) fills the first lower holes and the first upper holes (see annotated figure 5A above).

Regarding claim 4 – Mori in view of Sung teach the display device of claim 1, wherein the circuit film (Sung; figure 5A rotated 180 degrees, 202) further includes: second lower holes (see left second lower hole in aperture 502) spaced apart from the first lower holes (see annotated figure 5A above) and disposed between the upper pads (108) in a plan view (figure 4C shows the “second lower holes” being between the “upper pads”); and second upper holes (left second upper hole in aperture 502) connected to the 

Regarding claim 5 – Mori in view of Sung teach the display device of claim 4, wherein the anisotropic conductive film (Sung; annotated fig. 5A shown above, 208) fills the first lower holes, the second lower holes, the first upper holes, and the second upper holes (figure 5A shows the ACF 208 filling the apertures 502 that comprise the first and second upper and lower holes).

Regarding claim 7 – Mori in view of Sung teach the display device of claim 1, wherein the upper pads (Mori; fig. 6, 3) overlap the lower pads (5; see figure 6).

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. in view of Sung et al. as applied to claim 1 above, and further in view of Chang (US Patent 6198519).

Regarding claim 3 – Mori in view of Sung teach the display device of claim 1, and having the first upper holes (Sung; see annotated figure 5A above) on the circuit film (202).
 	Mori in view of Sung do not teach further comprising vernier-keys.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device having first upper holes on the circuit film as taught by Mori in view of Sung with the inclusion of vernier-keys as taught by Chang because Chang states, “any misalignment thereof can be tested and reduced using the metal patterns and the vernier pattern. Accordingly, misalignment between the LCD panel and the tape carrier package can be tested with relative accuracy using the metal patterns with the vernier pattern” [column 3 lines 29-34].

Regarding claim 6 – Mori in view of Sung teach the display device of claim 4, and having the first upper holes (Sung; see annotated figure 5A above) and second upper holes on the circuit film (202).
 	Mori in view of Sung do not teach further comprising vernier-keys.
 	Chang teaches a display device (figs. 3-4 [title] Chang states, “Liquid Crystal Display Panels Including Alignment Patterns”) comprising vernier-keys (36 [column 3 line 2] Chang states, “vernier pattern 36”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device having first upper holes and second upper holes on the circuit film as taught by Mori in view of Sung with the inclusion of vernier-keys as taught by Chang because Chang states, “any .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kishimoto et al. (US PG. Pub. 2003/0136578) discloses a flexible wiring board for double-side connection.
Sugimoto et al. (US PG. Pub. 2003/0179551) discloses a circuit board connection structure.
Fang et al. (US PG. Pub. 2014/0104794) discloses an electronic assembly.
Dong et al. (US PG. Pub. 2020/0236792) discloses a display panel.
Ohazama (US PG. Pub. 2004/0108132) discloses an interconnection structure of electric conductive wirings.
Kim et al. (US PG. Pub. 2021/0167328) discloses a display device.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847